Citation Nr: 1205247	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-25 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating greater than 30 percent for service connected posttraumatic stress disorder (PTSD).

2. Entitlement to a disability rating greater than 20 percent for service connected shell fragment wound, muscle group II, right shoulder.

3. Entitlement to a disability rating greater than 10 percent for service connected shell fragment wound, muscle group XXII, left neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel
INTRODUCTION

The Veteran had active service from December 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this matter in June 2010 for additional development, which has been completed.

Regarding the Veteran's depression, the Veteran is service connected for PSTD, which is evaluated under the same criteria as depression. The Board will not attempt to distinguish the Veteran's depression from his PTSD.

It appears that the issue of reopening the claim seeking service connection for degenerative disc disease of the cervical spine (a neck disability) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. The Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks due to depressed mood, anxiety, irritability, chronic sleep impairment and mild memory loss but does not result in occupational and social impairment with reduced reliability due to such symptoms as flattened effect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

2. The Veteran's residuals of his shrapnel wound to the right shoulder are not moderately severe as they were not caused by a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, sloughing of soft parts or intramuscular scarring, and do not manifest as moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.

3. The Veteran's residuals of his shrapnel wound to the left neck are not moderately severe as they were not caused by a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, sloughing of soft parts or intramuscular scarring, and do not manifest as moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating higher than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411(2011).

2. The criteria for a rating in excess of 20 percent for service connected shell fragment wound, muscle group II, right shoulder have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73 , Diagnostic Code 5302 (2011).

3. The criteria for a rating in excess of 10 percent for residuals of a shell fragment wound, muscle group XXII, left neck, have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73 , Diagnostic Code 5322 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

A. PTSD

The Veteran's PTSD is currently assigned a 30 percent rating under Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.132.  Under DC 9411, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

Under DC 9411, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as (for example only): flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Under DC 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran had a VA examination in November 2006.  The examiner reviewed the claims file and interviewed and examined the Veteran; therefore, the examination report is adequate for rating purposes.  During the examination the Veteran reported losing his job due to chronic neck and back pain.  He was suffering disrupted sleep due to back pain and occasional nightmares, feelings of apprehension, and some hypervigilance.  He noted mistrust of others, occasional depression, and isolation from others.  He had no relationship with his child and had problems maintaining relationships due to anger and wanting things his way.  For recreation, he socialized with friends at least three times per week, fished, and watched documentaries on television.  

Objective symptoms included depressed mood and constricted affect.  Long term memory was fair while his short term memory was good.  His judgment was poor.  The examiner stated that the Veteran's difficulties with trust, irritability, painful memories, depression and poor interpersonal judgment were causing significant social and occupational impairment.  He noted that the Veteran minimizes his difficulties with Vietnam memories and depression and has experienced considerable difficulties with depression and alcohol abuse related to unresolved combat stress and relationship problems.  His depression and alcohol abuse appeared partly related to his PTSD and partly related to his long difficulty of forming attachments.  Relationship problems were linked to his relationship difficulties with his parents during childhood.  The prognosis for improvement was noted as poor due to the Veteran's severe current stressors, lack of social support, ongoing alcohol abuse, and psychological naiveté.  The prognosis could be improved with treatment to address his substance abuse, depression, and combat stress.  The diagnosis was PTSD, depressive disorder, and alcohol abuse with a GAF of 50 to 55.

The Veteran had another VA examination in March 2007.  The examiner did not indicate review of the claims file; however, because the issue concerns the Veteran's current mental state, the Board finds that the Veteran has not been prejudiced by the oversight.  In the report, the examiner said the Veteran was lethargic and depressed and presented as somewhat disorganized.  He was oriented to his surroundings, well dressed, articulate, intelligent, and possessed adequate social skills.  His reasoning was sound and he had normal comprehension and memory.  He was able to engage in a normal range and variety of activities of daily living without interruption of his typical daily routine.  He noted daily alcohol use, continued anger problems, nightmares, and sleep disturbance but denied having hallucinations, delusions, suicidal ideation, panic attacks, and anxiety.  The examination revealed depression and insomnia as well as appetite disturbance, crying spells, anger control problems, and past suicidal ideation.

In the assessment, the examiner found that the Veteran's symptoms warranted a finding of mild PTSD and opined that his PTSD, impulse control disorder, and mood disorder cause difficulties with employment and social functioning.  He also noted that the Veteran's conduct and mood problems stem from PTSD and other sources.  The diagnosis included alcohol dependency, PTSD with a GAF of 65, impulse control disorder, and mood disorder.

The Veteran had another VA examination in September 2010.  The examiner reviewed the claims file and interviewed and examined the Veteran; therefore, the examination report is adequate for rating purposes.  During the examination, the Veteran reported living alone and having minimal friends.  He denied having relationships with his children and said he has not worked since 2001 due to back and neck pain (importantly, the Veteran once again did not indicate his PTSD).  Due to his limited income, he no longer participated in recreational activities which limits his interpersonal relationships with friends (once again, not citing to his PTSD as a basis for this fact).  Symptoms included recurrent dreams, avoidance of triggers, feelings of detachment from others, difficulty sleeping, hypervigilance, and exaggerated startle response.  His denied current suicidal ideation and hallucinations.  He was well groomed, cooperative, and alert and oriented to his surroundings.  His mood was neutral with an appropriate range of affective expression and his thought processes and content, memory, and abstract thinking were within normal limits.

The diagnosis was chronic PTSD of mild to moderate severity with a GAF of 58.  The examiner opined that the condition is mild to moderate in nature and that it causes mild to moderate impairment on his social and occupational functioning.  He opined that the Veteran's mental condition does not pose a barrier to employment.  He noted chronic pain as the largest barrier to gainful employment.  He opined that it is more likely that the Veteran's medical problems and unemployability are exacerbating his PTSD symptoms, causing impairment in social functioning which in turn decreases his ability to engage in gainful employment.

A VA outpatient treatment record dated April 2011 indicates a continued diagnosis of PTSD as well as substance and nicotine abuse and depression.  Symptoms included insomnia, anhedonia, poor energy and poor appetite.

In this case, the evidence does not show that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity caused by the PTSD. The Veteran himself has associated his problems to a neck/back disability and the fact that he has limited money to associate with others, providing factual evidence against his own claim.

While the Veteran has some disturbance of motivation and mood and trouble maintaining social relationships, the examiners clearly indicated that he suffers other non-service-connected health issues, all of which contribute to his overall mental status and impact his employment and social capacities.  

While the first examination noted several problems with the PTSD, when evaluating the extent of the PTSD, overall, at most, the examiners found that his PTSD was of a mild to moderate severity, which is supported by the assigned GAF scores ranging between 50 and 65.  In this case, the Board cannot find that the PTSD, even considering his other contributing mental diagnosis, warrants a rating in excess of 30 percent.  The post-service treatment records, when viewed in conjunction with the findings of the VA examiners, particularly the last two, fully support this finding.  Clearly, the Veteran's problem with sobriety, as plainly indicated within the treatment records, only provide evidence against this claim.  

Consequently, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating in excess of 30 percent.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.

B.  Right Shoulder & Neck

The Veteran seeks a rating in excess of 20 percent for his Service-connected shell fragment wound, muscle group XXII, right shoulder, which has been rated under 38 C.F.R. § 4.73, DC 5302, and a rating in excess of 10 percent for his service-connected shell fragment wound, muscle group XXII, left neck, which has been rated under 38 C.F.R. § 4.73, DC 5322.

Diagnostic Code 5302 applies to Muscle Group II, which encompasses extrinsic muscles of the shoulder girdle: (1) pectoralis major II (costosternal); (2) latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included with latissimus dorsi); (3) pectoralis minor; (4) rhomboid.  Their functions include depression of the arm from vertical overhead to hanging at side; downward rotation of scapula; and forward and backward swinging of the arm with Group III muscles-intrinsic muscles of the shoulder girdle.

Diagnostic Code 5302 provides a 20 percent rating for moderate injuries to the dominant side; a 30 percent rating for moderately severe injuries to the dominant side; and a 40 percent rating for severe injuries to the dominant side.  38 C.F.R.       § 4.73, DC 5302.

Diagnostic Code 5322 applies to Muscle Group XXII, which encompasses rotary and forward movements of the head; respiration; deglutition and the following muscles of the front of the neck: (1) trapezius I (clavicular insertion); (2) sternocleidomastoid; (3) the "hyoid" muscles; (4) sternothyroid; and (5) digrastric.  A 10 percent rating is provided for a moderate disability; a 20 percent rating for a moderately severe disability; and a maximum 30 percent rating for a severe disability.  38 C.F.R. § 4.73, DC 5322.

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id.

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id.

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance, or soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

The Veteran had a VA examination in April 2006.  The examiner reviewed the claims file.  The examiner noted a one-inch scar on the anterior right and left shoulders.  Muscles were normal in both shoulders with no hernia.  The scars were well healed and non-tender with good texture and adherence.  The scars had no elevation or depression and involved no underlying tissue.  The scars caused no functional impairment.  The examiner did not see a scar on the left side of the neck.  The diagnosis was shrapnel injury to both shoulders and the left side of the neck with no residuals, providing evidence against this claim.

The Veteran had a VA examination in September 2010.  The examiner reviewed the claims file and summarized the history of the Veteran's injury.  The physical examination revealed neck pain and radiating pain to the right hand.  The Veteran said his neck and back pain prevented him from working.  The physical examination revealed tender musculature and scars.  The right anterior shoulder scar measured five centimeters in length and one centimeter in width.  The scar was well-healed with no palpable shrapnel at the wound site.  He had no significant tenderness.  He had a faint, nontender one cm scar on the left side of his neck.

The diagnosis was status post shell fragment shrapnel wounds of the right shoulder and left neck with no noted residuals, to include no loss of musculature at the site of the shrapnel wounds.  The examiner diagnosed degenerative disc disease of the cervical spine; however, he could not find a relationship to the service-connected shrapnel wounds without resort to speculation.  He also could not find a relationship between the Veteran's neck pain and radiculopathy and his service-connected shrapnel wounds without resort to speculation.  He said the cervical disc disease noted in the MRI does not seem to be related to the service injuries because there were no complaints referable to the back or neck during the examination or during treatment of those lacerations.  Finally, he opined that the shrapnel injuries play no part in his unemployability.

VA outpatient treatment records show complaints of neck pain related to his degenerative disc disease of the cervical spine, a disability that has not been service connected.  Records also show complaints of severe neck and shoulder pain as well as the administration of nerve blocks to treat the pain; however, records do not indicate that the shrapnel wounds were the cause of the pain and the examinations above would only provide evidence against such a finding.

In his January 2006 claim, the Veteran stated that his neck pain interferes with sleep.  He suffers a constant, dull, numbing pain which interferes with his ability to maintain a job.  In a June 2010 statement, he said his neck, shoulder, and low back pain has persisted since service and that medication does not adequately relieve it.  The pain has spread to his hips and knees.

Also of record is a letter from the Veteran's ex-wife.  She noted her observations of the Veteran's worsening pain and stated that the pain interferes with his ability to work.

Briefly, the RO denied service connection for degenerative disc disease of the lumbar and cervical spine in April 2007.  The Veteran appealed the claim involving the lumbar spine, which the Board denied in June 2010.  He did not appeal the claim involving service-connection of the cervical spine, thus it is not an issue currently before the Board and will not be further discussed.

In this case, the evidence fails to show that the Veteran suffered relatively large entrance and/or exit scars so situated as to indicate the track of a missile through important muscle groups of the neck and shoulder.  The examinations also fail to show moderate loss of deep fascia, moderate loss of muscle substance, and moderate loss of normal firm resistance of muscles.  Further, the evidence does not show that the shrapnel wounds to the right shoulder and left neck are moderately severe because the wounds were not caused by a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, sloughing of soft parts or intramuscular scarring.  Consequently, the Board finds that increased ratings are not warranted for either condition under the applicable diagnostic criteria.

While the Veteran and his ex-wife have attested to his worsening pain, neither are competent to state that the pain is the result of his service-connected disabilities versus his non-service connected degenerative disc disease.  Thus, their observations have little probative value.  The most probative medical evidence cited above provides highly probative evidence against such a finding.   

The Board also considered whether separate ratings could be assigned for the scars of the right shoulder and left neck; however, since the scars are small and asymptomatic, the Veteran is not entitled to separate ratings under 38 C.F.R. § 4.118.  The Board has also considered the Veteran's complaints of neck pain and radiation to the right shoulder and arm.  However, as noted above, the VA examiner could not attribute these symptoms to the shrapnel wounds versus the non-service-connected degenerative disc disease of the cervical spine without resort to speculation.  Thus, an increased rating cannot be based upon these symptoms.

In sum, after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the assignment of increased rating for the service-connected shell fragment wounds of right shoulder and left neck.  The evidence is not so evenly balanced to allow application of the benefit of the doubt rule.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board finds that the schedular criteria adequately encompass the Veteran's symptomatology for each disability.  Moreover, the schedular criteria for each disability provides for ratings in excess of those currently assigned; however, the Board finds that the severity of the Veteran's disabilities do not meet, or more nearly approximate, such criteria.  As the assigned schedular evaluation is adequate, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Briefly, entitlement to a total disability rating based on individual unemployability (TDIU) was denied by the RO in April 2007.  The Veteran did not appeal that issue, therefore, it is not before the Board for consideration.  In any event, if it were the medical opinions cited above would only provide highly probative evidence against this claim, as cited above, outweighing the lay statement of the Veteran's former spouse.

The Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the PTSD claim, the Veteran is challenging the initial evaluation assigned following a grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this issue has been satisfied.

In a claim for increase, the notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced DC under which the disability is rated).

Here, the duty to notify was satisfied in part by way of a letter sent to the Veteran in March 2006 and was sent prior to the initial RO decision in this matter.  This letter notified him of the criteria necessary to substantiate his service connection claim but did not fully inform him of the types of evidence needed to substantiate his increased ratings claims.  A letter conforming to the notice requirements outlined in Vazquez-Flores was mailed in May 2008, after issuance of the initial rating decision.  The letter informed the Veteran of what evidence was required to substantiate the claims seeking an increased rating and of his and VA's respective duties for obtaining evidence.

On review of the record, the Board finds that there has been no harmful prejudicial error to the Veteran regarding the increased ratings claims due to the untimely receipt of a content complying notice.  Notably, the timing deficiency was cured with subsequent readjudication of the claim in supplemental statements of the cases (SSOCs) dated June 2008 and September 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Furthermore, the Veteran has had more than 3 years following compliant notice to assist in developing his claims.  He has provided evidence and argument in support of this claim.

Overall, the Veteran has had a meaningful opportunity to participate in the processing of this claim, the notice error has been cured, and further remand on the basis of inadequate notice and/or prejudicial error would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  See also Shinseki, 129 U.S. 1696 (2009) (holding that determinations on the issue of harmless error must be made on a case-by-case basis).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran submitted lay statements and was afforded a VA medical examinations, discussed above.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial disability rating greater than 30 percent for service-connected PTSD is denied.

Entitlement to a disability rating greater than 20 percent for service-connected shell fragment wound, muscle group II, right shoulder is denied.

Entitlement to a disability rating greater than 10 percent for service connected shell fragment wound, muscle group XXII, left neck is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


